DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.437 because “all lines in the drawings must, ordinarily, be drawn with the aid of a drafting instrument and must be executed in black, uniformly thick and well-defined lines.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 29 is objected to because of the following informalities:  line 3 states "providing apparatus comprising." It should be amended to state, "providing an apparatus comprising."  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Locking assembly in claim 1, which has structural support in the specification stating, “… looking now at Figs. 133 and 134, in one form of the present invention there is provided a novel distal locking assembly 1200 which is disposed at the distal end of sleeve 15. Distal locking assembly 1200 generally comprises a tapered tube 1205 and a collet mechanism 1210 for selectively locking distal locking assembly 1200 (and hence the distal end of sleeve 15) to endoscope 10…”.  
Actuation element in claim 1, which has structural support in the specification stating, “Locking Assembly For Releasably Locking The Sleeve To The Endoscope - Mechanical Cuff Actuatable From The Proximal End Of The Sleeve…looking now at Figs. 169-174, mechanical cuff assembly 1600 comprises a compressible cuff 1605 and a snare 
wire 1610.” 
Inflatable element in claim 6, which has structural support in the specification stating, “…looking now at Figs. 146-156, distal locking assembly 1400 generally comprises a…a cuff mechanism 1410, an inflation line 1415 for inflating/deflating cuff mechanism 1410…and looking now at Figs. 152- 155, cuff mechanism 1410 generally comprises a substantially rigid cuff outer sleeve 1435 and a flexible cuff inner sleeve 1440.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 29 recites the limitation "the exterior of an endoscope" in line 2 and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 2-28 recite the limitation “Apparatus according to…” in line 1. It is unclear whether these claims are initiating a new apparatus or refer to the apparatus upon which the claim depends from, claim 1. Appropriate correction is required. It is suggested to amend the limitation to state, “The apparatus according to….”   
Claim 14 and 43 recites the limitation "the exterior of compressible cuff" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 20 and 49 recites the limitation "the articulating portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 20 and 49 also recite the limitation "the steerable endoscope" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to omit the word “steerable.” Appropriate correction is required. 
Claims 25 and 54 recites the limitation "distal ends" in line 2.  Claim 24 and claim 53, from which claims 25 and 54 respectively depend from, also cite the limitation “distal ends.” Therefore it is unclear whether claims 25 and 54 are referencing the same “distal ends” from which is recited in which the claims depend from. It is suggested to amend claims 25 and 54 to state “the distal ends.” Appropriate correction is required. 
Claims 25 and 54 also recite the limitation "the pair of hollow push tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to omit the word “hollow.” Appropriate correction is required.
Claims 25 and 54 also recite the limitation "the interior" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 25 and 54 further recite the limitation "the interiors" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 26 and 55 recites the limitation "its" in line 2 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 29 recites the limitation "the disposition" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 recites the limitation "the disposition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 also recites the limitation "the rotational disposition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 also recites the limitation "the rotational disposition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 further recites the limitation "the longitudinal disposition" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  
Claims 30-57 all recite the limitation "a method depending from" in line 1.  How all of these claims have a base claim of claim 29, which also states, “a method.” Therefore it is unclear whether claims 30-57 are citing a new method or citing additional limitations depending from a method described in claim 29. It is suggested to amend claims 30-57 to state, “the method depending from.” Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 19-21, 23-26, 29, 31-32, 35-39, and 48-55 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cornhill et al. (US9986893) hereinafter Cornhill. 
Regarding claim 1, Cornhill discloses an apparatus (Fig. 1) comprising: a sleeve (Fig. 1 sleeve 15) adapted to be slid over the exterior of an endoscope (Fig.1 endoscope 10), the sleeve (Fig. 1 sleeve 15)  having a distal end (Fig. 1 near arrow of reference numeral 10), a proximal end (Fig. 1 near reference numeral 25) and a lumen (Fig. 1) extending between the distal end (Fig. 1 near arrow of reference numeral 10) and the proximal end (Fig. 1 near reference numeral 25); a locking assembly (Fig. 4 push tubes 30 with fore balloon 35 functioning as a lead, [col. 11 lines 44-45’ “…the push tubes 30 and fore balloon 35 can together function as a lead (with a soft atraumatic tip) for apparatus 5 and endoscope 10…”) for selectively locking the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig.1 endoscope 10, as the push tubes 30 and balloon 35 are extended out from the distal end of the endoscope 10 the push tubes and balloon 35 are ‘unlocked’ from the distal face end of the sleeve 15. When the push tubes 30 and the balloon 35 are pulled toward the proximal end of the endoscope 10 the, the push tubes 30 and the balloon 35 are ‘locked’ on the distal face side of the sleeve 15); and an actuation element (Fig. 1 tube handle 37) extending from the locking assembly (Fig. 8a push tubes 30 with fore balloon 35, push tubes 30 are connected to handle 37 as shown in Fig. 8a) to the proximal end of the sleeve (Fig. 1 sleeve 15) for selectively locking and unlocking ([col. 11 lines 7-14] “…pushing distally on push tube handle 37 causes the distal ends of push tubes 30 to move distally (at the same rate) relative to sleeve 15 (whereby to move fore balloon 35 distally relative to aft balloon 20) and pulling proximally on push tube handle 37 causes the distal ends of push tubes 30 to retract proximally (at the same rate) relative to sleeve 15 (whereby to move fore balloon 35 proximally relative to aft balloon 20).”) the locking assembly (Fig. 4 push tubes 30 with fore balloon 35) to the sleeve (fig. 1 sleeve 15) from the proximal end (Fig. 1 near reference numeral 25) of the sleeve (Fig. 1 sleeve 15, the push tube handle 37 is located near the proximal end of the sleeve 15).  
Regarding claim 29, Cornhill discloses a method for performing a procedure in a body lumen (abstract), said method comprising: providing apparatus comprising: a sleeve (Fig. 1 sleeve 15) adapted to be slid over the exterior of an endoscope (Fig. 1 endoscope 10), the sleeve (Fig. 1 sleeve 15) having a distal end (Fig. 1 near reference numeral 10), a proximal end (Fig. 1 near reference numeral 25) and a lumen (Fig. 1) extending between the distal end (Fig. 1 near reference numeral 10) and the proximal end (Fig. 1 near reference numeral 25); a locking assembly (Fig. 4 push tubes 30 with fore balloon 35 functioning as a lead, [col. 11 lines 44-45’ “…the push tubes 30 and fore balloon 35 can together function as a lead (with a soft atraumatic tip) for apparatus 5 and endoscope 10…”) for selectively locking the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig. 1 endoscope 10); and an actuation element (Fig. 1 tube handle 37) extending from the locking assembly (Fig. 4 push tubes 30 with fore balloon 35) to the proximal end of the sleeve (Fig. 1 sleeve 15) for selectively locking and unlocking the locking assembly to the sleeve (Fig. 1 sleeve 15) from the proximal end of the sleeve (Fig. 1 sleeve 15) ([col. 11 lines 7-14] “…pushing distally on push tube handle 37 causes the distal ends of push tubes 30 to move distally (at the same rate) relative to sleeve 15 (whereby to move fore balloon 35 distally relative to aft balloon 20) and pulling proximally on push tube handle 37 causes the distal ends of push tubes 30 to retract proximally (at the same rate) relative to sleeve 15 (whereby to move fore balloon 35 proximally relative to aft balloon 20).”); locking the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig. 1 endoscope 10); positioning the endoscope (Fig. 1 endoscope 10) and the sleeve (Fig. 1 sleeve15) in the body lumen ([col. 10 lines 6-21]); unlocking the sleeve from the endoscope ([col. 10 lines 6-21]); adjusting the disposition of the endoscope relative to the sleeve ([col. 10 lines 6-21]); locking the sleeve to the endoscope ([col. 10 lines 6-21]); and performing the procedure ([col. 10 lines 6-21]).

Regarding claim 2 and claim 31, Cornhill discloses wherein the locking assembly (Fig. 4 push tubes 30 with fore balloon 35) is disposed at the distal end (Fig. 1 near reference numeral 10) of the sleeve (Fig. 1 sleeve 15).  
Regarding claim 3 and claim 32, Cornhill discloses 3 wherein the locking assembly (Fig. 4 push tubes 30 with fore balloon 35) comprises a tapered tube (Fig. 4 push tubes 30, As illustrated in Fig. 22D push tubes 30 can bend or bow outwardly creating a “tenting” effect and narrower toward the sleeve 15. [col. 11 lines 52-67]) mounted to the distal end (Fig. 1 near reference numeral 10) of the sleeve (Fig. 1 sleeve 15).  
Regarding claim 6 and claim 35, Cornhill discloses wherein the locking assembly (Fig. 4 push tubes 30 with fore balloon 35) further comprises an inflatable element (Fig. 1 balloon 35) for selectively compressing the tapered tube (Fig. 4 push tubes 30)  against the endoscope (Fig.1 endoscope 10).  
Regarding claim 7 and claim 36, Cornhill discloses wherein the actuation element  (Fig. 1 tube handle 37) comprises an inflation line (Fig. 1 flexible tube 59, [col. 12 line 41-62]).  
Regarding claim 8 and claim 37, Cornhill discloses wherein the inflatable element (Fig. 1 balloon 35) comprises a rigid outer sleeve (Fig. 18 outer surface of balloon 35) and a flexible inner sleeve (Fig. 19 inner surface of balloon 35), wherein the flexible inner sleeve (Fig. 19 inner surface of balloon 35),  is disposed within the rigid outer sleeve (Fig. 18 outer surface of balloon 35) so as to form a chamber (Fig. 9 interior of body 67) between the rigid outer sleeve (Fig. 18 outer surface of balloon 35) and the flexible inner sleeve (Fig. 19 inner surface of balloon 35), and wherein the flexible inner sleeve (Fig. 19 inner surface of balloon 35) is adjacent to the tapered tube (Fig. 5 push tubes 30).  
Regarding claim 9 and claim 38, Cornhill discloses wherein the inflation line (Fig. 1 flexible tube 59, [col. 12 line 41-62]) is configured to pressurize the chamber (Fig. 9 interior of body 67) formed between the rigid outer sleeve (Fig. 18 outer surface of balloon 35) and the flexible inner sleeve (Fig. 19 inner surface of balloon 35) so as to urge the flexible inner sleeve (Fig. 19 inner surface of balloon 35) radially inwardly, whereby to compress the tapered tube (Fig. 5 push tubes 30) against the endoscope (Fig.1 endoscope 10).  
Regarding claim 10 and claim 39,  Cornhill discloses wherein the apparatus further comprises a seal (Fig. 15 base 25) for sealing the tapered tube (Fig. 1 push tubes 30) to the sleeve (Fig. 1 sleeve 15) and for sealing the tapered tube (Fig. 1 push tubes 30) and the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig. 1 endoscope 10, [col. 8 lines 12-31 and col. 10 lines 24-40] “…sleeve 15 adapted to be slid over exterior of the shaft of the endoscope 10…push tubes 30 slidably mounted to sleeve 15…base 25 secured to proximal end of sleeve 15…base 25 makes a sealing engagement with endoscope 10.”).
Regarding claim 19 and claim 48, Cornhill discloses further comprising an aft balloon (Fig. 1 balloon 20) secured to the sleeve (Fig. 1 sleeve 15).
Regarding claim 20 and claim 49, Cornhill discloses wherein the endoscope (Fig. 1 endoscope 10) is steerable (claim 2), and further wherein the aft balloon (Fig. 1 balloon 20) is secured to the sleeve (Fig. 1 sleeve 15) proximal to the articulating portion of the steerable endoscope (Fig. 1 endoscope 10).
Regarding claim 21 and claim 50, Cornhill discloses further comprising a fore balloon (Fig. 1 balloon 35) movably mounted to the sleeve (Fig. 1 sleeve 15) so that the fore balloon (Fig. 1 balloon 35)  may be advanced relative to the sleeve (Fig. 1 sleeve 15).
Regarding claim 23 and claim 52, Cornhill discloses wherein the fore balloon (Fig. 1 balloon 35)  is movably mounted to the sleeve (Fig. 1 sleeve 15) by a pair of push tubes (Fig. 1 push tubes 30) slidably mounted to the sleeve (Fig. 1 sleeve 15).
Regarding claim 24 and claim 53, Cornhill discloses wherein the pair of push tubes (Fig. 1 push tubes 30) comprise distal ends (Fig. 15 near reference numeral 53 and Fig. 8 near reference numeral 30), and further wherein the distal ends (Fig. 15 near reference numeral 53) of the pair of push tubes (Fig. 1 push tubes 30) are connected to one another with a raised push tube bridge (Fig. 15 clamp 53), the raised push tube bridge (Fig. 15 clamp 53) being configured to nest the endoscope (Fig. 1 and 15, endoscope 10, as shown in clamp 53 contains outer flanges that enclose the exterior of endoscope 10) therein.
Regarding claim 25 and claim 54, Cornhill discloses wherein the pair of push tubes (Fig. 1 push tubes 30) are hollow and comprise distal ends (Fig. 15 near reference numeral 53 and Fig. 8 near reference numeral 30), wherein the fore balloon (Fig. 1 balloon 35) is secured to the distal ends Fig. 8 near reference numeral 30)of the pair of hollow push tubes (Fig. 1 push tubes 30), wherein the interior of the fore balloon (Fig. 1 balloon 35) is in fluid communication with the interiors of the pair of hollow push tubes (Fig. 1 push tubes 30), and wherein the fore balloon (Fig. 1 balloon 35) is capable of assuming a deflated condition and an inflated condition ([col. 12 lines 30-10] “…push tubes 30 are hollow, and have their distal ends in fluid communication with the interior of fore balloon 35”).
Regarding claim 26 and claim 55, Cornhill discloses (i) when the fore balloon (Fig. 1 balloon 35)  is in its deflated condition, an axial opening (Fig. 9 axial opening 63) extends therethrough, the axial opening being sized to receive the endoscope (Fig. 1 and Fig. 9 endoscope 10, [col. 14 lines 21-22]),  therein, and (ii) when the fore balloon (Fig. 1 balloon 35)  is in its inflated condition, the axial opening (Fig. 20 axial opening 63) is closed down ([col. 14 lines 37-46]).




Claims 1-2, 15-17, 29, 31, and 44-46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goldfarb et al. (US2007/0167682) hereinafter Goldfarb. 
Regarding claim 1, Goldfarb discloses an apparatus (Fig. 1) comprising: a sleeve (Fig. 23A/B- 24A/B connector 1120) adapted to be slid over the exterior of an endoscope (Fig. 23A/B- 24A/B device 110), the sleeve (connector 1120) having a distal end (Fig. 23A near reference numeral 1122), a proximal end (Fig. 23A near reference numeral 1126) and a lumen (Fig. 25 channel 1124g) extending between the distal end and the proximal end; a locking assembly (Fig. 26 locking mechanism 1124) for selectively locking the sleeve (Fig. 26 connector 1120) to the endoscope (Fig. 25 device 110); and an actuation element (Fig. 26 collet 1124 c) extending from the locking assembly (Fig. 26 locking mechanism 1124) to the proximal end of the sleeve (Fig. 26 connector 1120) for selectively locking and unlocking the locking assembly (Fig. 26 locking mechanism 1124)  to the sleeve  (Fig. 26 connector 1120) from the proximal end of the sleeve (Fig. 26 connector 1120).  
Regarding claim 29, Goldfarb discloses a method for performing a procedure in a body lumen (abstract), said method comprising: providing apparatus comprising: a sleeve (Fig. 26 connector 1120) adapted to be slid over the exterior of an endoscope (Fig. 25 device 110), the sleeve (Fig. 26 connector 1120) having a distal end, a proximal end and a lumen (Fig. 25 channel 1124g) extending between the distal end and the proximal end; a locking assembly (Fig. 26 locking mechanism 1124) for selectively locking the sleeve (Fig. 26 connector 1120) to the endoscope (Fig. 25 device 110, [00148]); and an actuation element (Fig. 26 collet 1124 c) extending from the locking assembly (Fig. 26 locking mechanism 1124) to the proximal end of the sleeve (Fig. 26 connector 1120) for selectively locking and unlocking the locking assembly to the sleeve (Fig. 26 connector 1120) from the proximal end of the sleeve (Fig. 26 connector 1120) ([0148]) locking the sleeve (Fig. 26 connector 1120) to the endoscope (Fig. 25 device 110); positioning the endoscope (Fig. 25 device 110)and the sleeve (Fig. 26 connector 1120) in the body lumen (abstract [0148]); unlocking the sleeve (Fig. 26 connector 1120) from the endoscope (Fig. 25 device 110, [0148]); adjusting the disposition of the endoscope (Fig. 25 device 110) relative to the sleeve (Fig. 26 connector 1120) locking the sleeve (Fig. 26 connector 1120) to the endoscope (Fig. 25 device 110, [0148]);and performing the procedure ([0148-0149]). 
Regarding claim 2 and claim 31, Goldfarb discloses wherein the locking assembly (Fig. 26 locking mechanism 1124) is disposed at the distal end (Fig. 26 near reference numeral 1124d) of the sleeve (Fig. 26 connector 1120).  
Regarding claim 15 and claim 44, Goldfarb discloses wherein the locking assembly (Fig. 26 locking mechanism 1124) further comprises a twistable cuff (Fig. 26 cap 1124d) for selectively locking the sleeve (Fig. 26 connector 1120) against the endoscope (Fig. 25 device 110), wherein the twistable cuff (Fig. 26 cap 1124d) is disposed adjacent to the sleeve (Fig. 26 connector 1120). 
Regarding claim 16 and claim 45, Goldfarb discloses wherein the actuation element   (Fig. 26 collet 1124 c) comprises a torqueable shaft  (Fig. 26 threads 1124 t, [0148]).
Regarding claim 17 and claim 46, Goldfarb discloses wherein the torqueable shaft  (Fig. 26 threads 1124 t) is rotated in a first direction to compress the twistable cuff (Fig. 26 cap 1124d) against the sleeve (Fig. 26 connector 1120), whereby to lock the sleeve (Fig. 26 connector 1120) against the endoscope (Fig. 25 device 110), and is rotated in a second direction to unlock the sleeve (Fig. 26 connector 1120)  from the endoscope (Fig. 25 device 110, [0148]).





Claims 1-2, 11-14, 18-19, 21-22, 27, 29, 31, 40-43, 47-48, 50-51, and 56 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Milsom et al. (US9924853) hereinafter Milsom. 
Regarding claim 1, Milsom discloses an apparatus (Fig. 1) comprising: a sleeve (Fig. 6 sleeve 15) adapted to be slid over ([col. 6 lines 15-19]) the exterior of an endoscope (Fig.1 endoscope 10), the sleeve (Fig. 6 sleeve 15) having a distal end (Fig. 1 near arrow of reference numeral 10), a proximal end (Fig. 1 near reference numeral 25) and a lumen (Fig. 6) extending between the distal end (Fig. 1 near arrow of reference numeral 10) and the proximal end (Fig. 1 near reference numeral 25); a locking assembly (Fig. 6 double pull line 55) for selectively locking the sleeve (Fig. 6 sleeve 15) to the endoscope (Fig.1 endoscope 10, [col. 6 lines 27-59] “A double pull line 55 is secured to the outer surface of pusher tube 30, e.g., by wrapping the double pull line around the outer surface of the proximal end of pusher tube 30… Double pull line 55 has a retract line 60… selectively applied to retract line 60 or extend line 65, is used for both retracting and extending pusher tube 30 relative to sleeve 15 (and hence relative to an endoscope 10 disposed in sleeve 15).”); and an actuation element (Fig.6 retract line 60) extending from the locking assembly (Fig. 6 double pull line 55) to the proximal end of the sleeve (Fig. 6 sleeve 15) for selectively locking and unlocking ([col. 6 lines 27-59]) the locking assembly (Fig. 6 double pull line 55) to the sleeve (Fig. 6 sleeve 15) from the proximal end (Fig. 1 near reference numeral 25, [col. 6 lines 39-41] “The proximal end of retract line 60 exits retract tube 63 adjacent the proximal end of sleeve 15, e.g., near handle 25.”) of the sleeve (Fig. 6 sleeve 15).  
Regarding claim 29, Milson discloses a method for performing a procedure in a body lumen (abstract), said method comprising: providing apparatus comprising: a sleeve (Fig. 1 sleeve 15) adapted to be slid over the exterior of an endoscope (Fig. 1 endoscope 10), the sleeve (Fig. 1 sleeve 15) having a distal end (Fig. 1 near reference numeral 10), a proximal end (Fig. 1 near reference numeral 25) and a lumen (Fig. 1) extending between the distal end (Fig. 1 near reference numeral 10) and the proximal end (Fig. 1 near reference numeral 25); a locking assembly (Fig. 6 double pull line 55) for selectively locking the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig.1 endoscope 10, [col. 6 lines 27-59] “A double pull line 55 is secured to the outer surface of pusher tube 30, e.g., by wrapping the double pull line around the outer surface of the proximal end of pusher tube 30… Double pull line 55 has a retract line 60… selectively applied to retract line 60 or extend line 65, is used for both retracting and extending pusher tube 30 relative to sleeve 15 (and hence relative to an endoscope 10 disposed in sleeve 15).”); and an actuation element (Fig.6 retract line 60) extending from the locking assembly (Fig. 6 double pull line 55) to the proximal end of the sleeve (Fig. 1 sleeve 15) for selectively locking and unlocking the locking assembly to the sleeve (Fig. 1 sleeve 15) from the proximal end of the sleeve (Fig. 1 sleeve 15) [col. 6 lines 39-41] “The proximal end of retract line 60 exits retract tube 63 adjacent the proximal end of sleeve 15, e.g., near handle 25.”) locking the sleeve (Fig. 1 sleeve 15) to the endoscope (Fig. 1 endoscope 10); positioning the endoscope (Fig. 1 endoscope 10) and the sleeve (Fig. 1 sleeve15) in the body lumen (abstract); unlocking the sleeve (Fig. 1 sleeve 15) from the endoscope (Fig. 1 endoscope 10); adjusting the disposition of the endoscope relative to the sleeve ([col. 6 lines 27-59]); locking the sleeve to the endoscope ([col. 6 lines 27-59]); and performing the procedure [col. 6 lines 27-59].
Regarding claim 2 and claim 31, Milsom discloses wherein the locking assembly (Fig. 6 double pull line 55) is disposed at the distal end (Fig. 1 near reference numeral 10, [col. 6 lines 51-53] “…the relatively short pusher tube 30 fairly close to the distal end of sleeve 15..”) of the sleeve (Fig. 6 sleeve 15).  
Regarding claim 11 and claim 40, Milsom discloses wherein the locking assembly (Fig. 6 double pull line 55) further comprises a compressible cuff (Fig. 6 push tube 30) for selectively locking the sleeve (Fig. 6 sleeve 15) against the endoscope (Fig. 6 endoscop2 10), wherein the compressible cuff (Fig. 6 push tube 30) is disposed adjacent to the sleeve (Fig. 6 sleeve 15).
Regarding claim 12 and claim 41, Milsom discloses wherein the actuation element (Fig.6 retract line 60) comprises a snare wire (Fig.6 retract line 60).
Regarding claim 13 and claim 42, Milsom discloses wherein the snare wire (Fig.6 retract line 60)  is pulled proximally to compress the compressible cuff (Fig. 6 push tube 30) against the sleeve (Fig. 6 sleeve 15), whereby to lock the sleeve (Fig. 6 sleeve 15) against the endoscope (Fig. 1 endoscope 10, [col. 6 lines 27-59] “A double pull line 55 is secured to the outer surface of pusher tube 30, e.g., by wrapping the double pull line around the outer surface of the proximal end of pusher tube 30… Double pull line 55 has a retract line 60… selectively applied to retract line 60 or extend line 65, is used for both retracting and extending pusher tube 30 relative to sleeve 15 (and hence relative to an endoscope 10 disposed in sleeve 15).”).
Regarding claim 14 and claim 43, Milsom discloses wherein the snare wire (Fig.6 retract line 60)  comprises at least one coil wrapped around the exterior of the compressible cuff (Fig. 6 push tube 30), and a pull line connecting the at least one coil to the proximal end of the sleeve ([col. 6 lines 27-59] “A double pull line 55 is secured to the outer surface of pusher tube 30, e.g., by wrapping the double pull line around the outer surface of the proximal end of pusher tube 30… Double pull line 55 has a retract line 60… selectively applied to retract line 60 or extend line 65, is used for both retracting and extending pusher tube 30 relative to sleeve 15 (and hence relative to an endoscope 10 disposed in sleeve 15).”).
Regarding claim 18 and claim 47, Milsom discloses further comprising at least one instrument channel carried by the sleeve ([col. 10 lines 32-35] “If desired, surgical tools 175 (FIG. 29) may be advanced through endoscope 10 so as to biopsy and/or treat the anatomy. It will be appreciated that such instruments will be advanced out of the distal end of the endoscope…”).
Regarding claim 19 and claim 48, Milsom discloses further comprising an aft balloon (Fig. 1 balloon 20) secured to the sleeve (Fig. 1 sleeve 15).
Regarding claim 21 and claim 50, Milsom discloses further comprising a fore balloon (Fig. 1 balloon 35) movably mounted to the sleeve (Fig. 1 sleeve 15) so that the fore balloon Fig. 1 balloon 35)  may be advanced (col. 5 lines 26-33]) relative to the sleeve (Fig. 1 sleeve 15).
Regarding claim 22 and claim 51, Milsom discloses wherein the fore balloon (Fig. 1 balloon 35) is movably mounted to the sleeve (Fig. 1 sleeve 15) by at least one push tube (Fig. 6 push tube 30) slidably mounted to the sleeve (Fig. 6 sleeve 15). 
Regarding claim 27 and claim 56, Milsom discloses wherein the locking assembly (Fig. 6 double pull line 55) is disposed proximal to (Fig. 6) the distal end of the sleeve (Fig. 6 sleeve 15).



Claims 1, 18, 28, 29, 30, 47, and 57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Speier et al. (US2002/0120180) hereinafter Speier.
Regarding claim 1, Speier discloses an apparatus (Fig. 1) comprising: a sleeve (Fig. 1 sheath 10) adapted to be slid over ([0021]) the exterior of an endoscope (Fig. 5 endoscope 50), the sleeve (Fig. 1 sheath 10) having a distal end (Fig. 1 distal end 15), a proximal end (Fig. 1 proximal end 13) and a lumen (Fig. 5) extending between the distal end (Fig. 1 distal end 15) and the proximal end (Fig. 1 proximal end 13); a locking assembly (Fig. 1 housing 11, [0025, 0028]) for selectively locking the sleeve (Fig. 1 sheath 10) to the endoscope (Fig. 5 endoscope 50); and an actuation element (Fig. 7 latch 32) extending from the locking assembly (Fig. 1 housing 11) to the proximal end (Fig. 1 proximal end 13) of the sleeve (Fig. 1 sheath 10)  for selectively locking and unlocking ([0025-0028] “…the sheath housing 11 receives a latch 32… With the latch 32 in that position, the user may disconnect the endoscope 50 from the sheath 10.”) the locking assembly (Fig. 1 housing 11) to the sleeve (Fig. 1 sheath 10) from the proximal end of the sleeve (Fig. 1 sheath 10).  
Regarding claim 29, Speier discloses a method for performing a procedure in a body lumen, said method comprising: providing apparatus (Fig. 1) comprising: a sleeve (Fig. 1 sheath 10) adapted to be slid ([0029] “…when it is desired to install the endoscope 50 within the sheath 10, the distal end of the endoscope body 63 is inserted through the proximal opening 19 of the sheath housing 11…”) over the exterior of an endoscope (Fig. 5 endoscope 50), the sleeve (Fig. 1 sheath 10) having a distal end (Fig. 1 distal end 15), a proximal end (Fig. 1 proximal end 13) and a lumen ([0029])extending between the distal end (Fig. 1 distal end 15) and the proximal end (Fig. 1 proximal end 13); a locking assembly (Fig. 1 housing 11, [0025, 0028]) for selectively locking the sleeve (Fig. 1 sheath 10) to the endoscope (Fig. 5 endoscope 50); and an actuation element (Fig. 7 latch 32) extending from the locking assembly (Fig. 1 housing 11) to the proximal end (Fig. 1 proximal end 13) of the sleeve (Fig. 1 sheath 10) for selectively locking and unlocking ([0025-0028] “…the sheath housing 11 receives a latch 32… With the latch 32 in that position, the user may disconnect the endoscope 50 from the sheath 10.”) the locking assembly (Fig. 1 housing 11) to the sleeve (Fig. 1 sheath 10) from the proximal end of the sleeve (Fig. 1 sheath 10), locking the sleeve (Fig. 1 sheath 10) to the endoscope (Fig. 5 endoscope 50, [0026]); positioning the endoscope (Fig. 5 endoscope 50) and the sleeve (Fig. 1 sheath 10) in the body lumen ([0001]); unlocking the sleeve (Fig. 1 sheath 10) from the endoscope (Fig. 5 endoscope 50); adjusting the disposition of the endoscope (Fig. 5 endoscope 50) relative to the sleeve (Fig. 1 sheath 10, [0029]); locking the sleeve to the endoscope (Fig. 5 endoscope 50, [0029]); and performing the procedure ([0001-0003]).
Regarding claim 18 and claim 47, Speier discloses further comprising at least one instrument channel (Fig. 7, [0021] the distal end of sheath 10 has a channel for holding tube 17,  which is capable of carrying an instrument) carried by the sleeve (Fig. 1 sheath 10).
Regarding claim 28 and claim 57, Speier discloses wherein fluid is prevented from passing proximally beyond the locking assembly when the locking assembly (Fig. 1 housing 11, [0025, 0028]) locks the sleeve (Fig. 1 sheath 10) to the endoscope (Fig. 5 endoscope 50, [0025-0026] “…FIG. 7 unless the user rotates the latch 32 in the counterclockwise direction in the view of FIG. 7 against the biasing force of the spring 38 to remove the finger 42 from the notch 65. With the latch 32 in that position, the user may disconnect the endoscope 50 from the sheath 10….a resilient O-ring 69 is received within a recess 68 formed within the sheath housing 11. When the endoscope housing 51 is inserted into the sheath housing 11, the distal end 59 of the endoscope housing 51 engages the O-ring 69 to provide both a sealing and spring effect.”).
Regarding claim 30, Speier discloses wherein adjusting the disposition of the endoscope relative to the sleeve (Fig. 1 sheath 10) comprises at least one of: (i) adjusting the rotational disposition of the endoscope relative to the sleeve ([0029] “…when it is desired to install the endoscope 50 within the sheath 10, the distal end of the endoscope body 63 is inserted through the proximal opening 19 of the sheath housing 11 and is inserted through the distal opening 27 and motion is continued until the light post 57 of the endoscope housing 51 is received within the notch 21 formed on the proximal end of the sheath housing 11. As distal movement of the endoscope housing 51 continues, the distal end 59 of the endoscope housing engages O-ring 69 to provide a sealing spring effect and the surface 71 of the endoscope housing 51 engages the surface 46 of the finger 42 of the latch 32, thereby rotating the latch 32 in the counterclockwise direction in the view of FIG. 7 until the finger 42 enters the notch 65 of the endoscope housing 51 under the force exerted thereon by the spring 38.”), and (ii) adjusting the longitudinal disposition of the endoscope relative to the sleeve. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (US9986893) hereinafter Cornhill.
Regarding claim 4 and claim 33, Cornhill discloses wherein the tapered tube (Fig. 4 push tubes 30) is formed separately from the distal end of the sleeve (Fig. 1 sleeve 15) and is secured thereto ([col. 10 line 41- col. 11 line5]. 
Cornhill is silent as to whether the tapered tube that is formed separately from the distal end of the sleeve and secured to the sleeve, occurs during manufacturing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tapered tube that is formed separately from the distal end of the sleeve and secured to the sleeve, occur during manufacturing, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Regarding claim 5 and claim 34, Cornhill is silent as to whether the tapered tube (Fig. 4 push tubes 30) is formed integral with the distal end of the sleeve (Fig 1 sleeve 15).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tapered tube formed integral with the distal end of the sleeve, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795